PER CURIAM.
Vincent John Hall appeals the district court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hall v. Tustall, No. CA-02-28-5-BO (E.D.N.C. Mar. 20, 2002). We deny Hall’s motion for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.